Citation Nr: 0024702	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from 
March 15, 1995 to October 20, 1996, and in excess of 20 
percent on and after October 21, 1996 for lumbosacral strain 
with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974 and from January 1982 to March 1994.

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied 
the veteran's claim of entitlement to an increased 
(compensable) evaluation for lumbosacral strain with 
degenerative disc disease.  

In February 1997 the RO granted an increased (compensable) 
evaluation of 10 percent effective from March 15, 1995 (one 
year prior to the veteran's date of claim) to October 20, 
1996, and an increased evaluation of 20 percent effective 
October 21, 1996.  

In May 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional development and 
adjudicative action.  

In August 1999 the RO affirmed the 20 percent evaluation for 
lumbosacral strain with degenerative disc disease.  The case 
has been returned to the Board for final appellate review.  

The issue on the title page has been slightly rephrased to 
reflect that the veteran's disagreement is with both the 10 
percent and 20 percent evaluations for his service connected 
lumbosacral strain with degenerative disc disease.  


FINDINGS OF FACT

1.  From March 15, 1995 to October 20, 1996 lumbosacral 
strain with degenerative disc disease was manifested by 
subjective complaints of pain with no evidence of limitation 
of motion or additional functional loss due to pain or other 
pathology.  

2.  On and after October 21, 1996 lumbosacral strain with 
degenerative disc disease has been manifested by no more than 
moderate disablement or additional functional loss due to 
pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from March 15, 1995 to October 20, 1996 for lumbosacral 
strain with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1999).  

2.  The criteria for an evaluation in excess of 20 percent on 
and after October 21, 1996 for lumbosacral strain with 
degenerative disc disease have not been met. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA general medical examination was conducted in April 1996.  
The veteran reported non-radiating back pain that would come 
and go depending on activity.  He stated that he would wear a 
brace when he was going to be working.  Treatment consisted 
of muscle relaxants, including Robaxin, and aspirin.  He 
stated that he had had no flare-ups in the last six months.  

Examination showed the veteran's posture and gait to be 
normal.  Range of low back motion was described as normal.  
There was no difficulty in changing from a sitting position 
to a lying position or from a lying position to a sitting 
position.  

Deep tendon reflexes were present.  No sensory loss was 
noted.  A straight leg raising test was negative.  The 
diagnosis was chronic recurring lumbosacral strain.  A spinal 
x-ray showed an impression of lumbosacral disc disease.  

In the veteran's notice of disagreement he stated that his 
back had been painful throughout his career and continued at 
present.  He added that since retirement he had not seen a 
doctor but did take medication and used bed rest as 
treatment.  

On October 21, 1996, a VA orthopedic examination was 
conducted.  The veteran stated that he had an ongoing chronic 
low back pain varying in severity.  Aggravating factors 
included bending, lifting, and prolonged sitting, standing 
and walking.  He had intermittent periods of pain radiating 
out of the back into either leg as well.  He took over the 
counter medications such as aspirin.  

The examination showed an unremarkable gait.  The veteran was 
able to stand erect.  No spasm was noted.  There was 
tenderness to palpation over the left lower lumbar region.  
Range of motion was from 65 degrees flexion to 30 degrees of 
extension.  No pain on motion was noted.  

During supine straight leg raising the veteran had complaints 
of back pain with raising of either leg.  He could heel and 
toe walk.  However he could squat no more than half way down 
and arise again at the time.  Reflexes were 2+ at the knees 
and 1+ at the ankles.  Sensation was intact in the lower 
extremities.  

The impression was lumbosacral strain with degenerative disc 
disease.  X-rays were not repeated given that they were taken 
in April 1996.  

The veteran submitted a statement in March 1997 to the effect 
that he had more than slight limitation of motion.  He stated 
that he had pain every day and well into the night.  He noted 
that he had to wear an appliance to assist him while working, 
and when returning home, required treatment in the form of 
hot soaking baths, pain pills and other over the counter 
remedies such as rubbing balms to alleviate his symptoms.  

In an August 1998 statement the veteran stated that he had 
not received any treatment from any physician.  

Another VA orthopedic examination (by the same examiner who 
examined the veteran in October 1996) was conducted in July 
1999.  The examiner noted that the claims folder was 
reviewed.  

The veteran had essentially the same complaints as on the 
prior examination.  These consisted of low back pain varying 
in severity aggravated by bending lifting and prolonged 
sitting, standing and walking, and intermittent pain 
radiating from the back to either leg to about the level of 
the knee.  He stated that pain was more often in the right 
leg.  

The veteran stated that he was working as a plumber and would 
wear a lumbar support when working.  He stated that 
occasionally his back would "go out" and leave him 
"practically incapacitated," in the words of the examiner, 
such that he would require best rest for several days.  
Treatment would also consist of hot and cold packs, and 
analgesic cream on the low back.  

Examination showed an unremarkable gait.  The veteran could 
stand erect and no spasm was noted.  There was tenderness to 
palpation at the lower midline area.  Range of motion showed 
70 degrees of flexion to 30 degrees of extension.  There were 
30 degrees of lateral bending to the left and right.  There 
was increased pain on range of motion testing.  

The lower extremities showed normal strength.  The veteran 
could heel and toe walk and squat and arise again.  Reflexes 
were intact at the knees and ankles.  Sensation was intact to 
pinprick.  A sitting straight leg raising test showed back 
pain with raising the right leg.  

The impression was lumbosacral strain with degenerative disc 
disease.  Records indicated presence of bilateral L5 
spondylolisthesis.  

The examiner noted that the claims folder and remand were 
reviewed.  He stated that the veteran's disability primarily 
involved the bones and there were some degenerative changes.  
He saw no evidence of nerve root irritation at the time.  

The examiner also did not see any evidence of excess 
fatigability or incoordination.  There was pain on motion and 
the veteran's response was appropriate to the degree of pain.  
There was no definite atrophy or condition of the skin 
indicative of disuse.  The examiner did not think that there 
were other problems affecting the back causing any sort of 
overlap.  

The examiner stated that basically the veteran showed pain on 
motion testing and noted that pain could certainly further 
limit function during flare-ups or with increased use.  
However, he stated that it was not felt to be feasible to 
attempt to express any of that in terms in additional 
limitation of motion.  Such matters could not be determined 
with any degree of medical certainty in his opinion.  

An addendum to the examination report noted that x-rays 
showed some disc space narrowing and reactive osteophytes at 
the lumbosacral junction, suggesting disc disease there.  
There was possible left L5 spondylolisthesis.  There was also 
minor spurring at other lumbar vertebral bodies anteriorly.  
The impression was disc disease of the lumbosacral junction.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  


(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:  



(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;  

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally the Court noted that "Diagnostic 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks 
supra.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  See also Diagnostic Code 5010 
(1999).  

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  A mild case is appropriately rated 10  
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The VA office of the General Counsel has determined that the 
diagnostic code 5293 (pertaining to intervertebral disc 
syndrome) contemplates limitation of motion and therefore 
DeLuca and all regulations pertaining to functional 
limitation apply when utilizing the diagnostic code.  
VAOPGCPREC 36-97.  A corollary of the decision is that 
ratings cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings because 
intervertebral disc syndrome has been found to implicate 
limitation of motion.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally in the 
standing position a 20 percent rating is assigned.  When 
there is characteristic pain on motion a 10 percent rating is 
assigned.  A 0 percent rating is assigned for slight 
subjective symptoms.  38 C.F.R. § 4.71(a), Diagnostic Code 
5295. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  His 
assertions concerning the severity of his low back symptoms 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation is well grounded.  King v. Brown; 5 Vet. App. 19 
(1993).

The Board is satisfied given the prior Board remand that all 
relevant facts have been adequately developed for the purpose 
of adjudicating the claim; no further assistance in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  Several VA 
examinations have been conducted.  The veteran has been asked 
to identify sources of additional treatment records and he 
has stated that there has been no other treatment of his 
back.  



The Board has reviewed all of the evidence of record and 
first concludes that from March 15, 1995 to October 20, 1996 
lumbosacral strain with degenerative disc disease was shown 
to be manifested by subjective complaints of back pain that 
would come and go depending on activity.  It is during this 
period of time that the RO assigned a 10 percent evaluation 
under diagnostic codes 5292-5293, which contemplates slight 
limitation of motion or mild intervertebral disc syndrome.  
It is well to note that during this period of time there was 
no limitation of motion of the lumbar spine.

A higher 20 percent evaluation requires a showing of moderate 
limitation of motion of the lumbar spine, muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally in the standing position, or a moderate case of 
recurrent attacks of symptoms of degenerative disc disease.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295.  

The evidence of record from March 15, 1995 to October 20, 
1996 includes the April 1996 VA examination report, and the 
veteran's statements.  The veteran subjectively reported 
bouts of back pain depending on activity but did not report 
any radiating pain, and while x-rays showed degenerative disc 
disease, the examination did not show absent deep tendon 
reflexes or sensory loss associated with a particular 
intervertebral disc, and the straight leg raising test was 
negative.  His range of back motion was described by the 
examiner as normal.  There was no indication of muscle spasm 
on extreme forward bending.  

The Board also concludes that on and after October 21, 1996 
lumbosacral strain with degenerative disc disease was shown 
to be manifested by no more than moderate symptoms including 
subjective complaints of back pain that would come and go 
depending on activity, and intermittent pain radiating to the 
extremities; tenderness to palpation; and no more than 
moderate limitation of motion (including limitation due to 
pain).  

In order to receive a higher evaluation of 40 percent for a 
lumbosacral strain, the veteran would have to show a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.  

There is no medical opinion that the veteran has a severe 
strain.  The spine is not shown to list to one side.  As is 
discussed a bit further below, the veteran has not shown 
marked limitation of motion of the spine even considering 
painful motion.  He was able to flex to 65 degrees and extend 
backwards to 30 degrees at the October 21, 1996 examination.  
The 1999 VA examination showed flexion to 70 degrees and 
flexion to 30 degrees.  In fact, he bent to each side to 30 
degrees as well.  No spasm was shown on either examination.  
There is evidence of osteoarthritic changes and narrowing of 
the joint spaces of the spine but no abnormality of spinal 
motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5295.  

A 40 percent evaluation could also be assigned for severe 
limitation of motion of the lumbosacral spine or where there 
was a severe case of symptoms of intervertebral disc syndrome 
from which there is only intermittent relief.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5292, 5293.  

Again, the veteran's range of motion of the lumbar spine, and 
his degenerative disc disease have not been shown in the 
opinion of any VA examiner to be severe in degree.  

As for limitation by pain, the veteran did not show any 
evidence of painful motion on the October 1996 examination, 
but he did on the 1999 examination.  The examiner must have 
seen some objective indication given that he stated that the 
veteran's reaction to pain was appropriate.  He showed no 
spasm, no definite atrophy and no skin changes indicative of 
disuse.  He was also able to equal or better the ranges of 
motion shown on the October 1996 examination.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  See DeLuca supra; Hicks, 
supra.  

Because the veteran's service connected disability includes 
degenerative disc disease, the criteria for a higher 
evaluation under Diagnostic Code 5293 (intervertebral disc 
syndrome) were also considered.  However, upon consideration 
of the evidence of record, in the absence of any VA examiner 
characterizing degenerative disc disease as severe, the Board 
concludes that the criteria for a higher evaluation under 
that provision have likewise not been met.  

An evaluation of 40 percent requires a severe case of 
symptoms of intervertebral disc syndrome from which there is 
only intermittent relief.  The veteran has complained of 
symptoms compatible with sciatic neuropathy, but VA 
examinations have not shown any objective indication of nerve 
root irritation, radicular symptoms, loss of sensation, 
absent ankle jerk or the like.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Again, the veteran has complained of characteristic pain but 
there has been no muscle spasm shown (as stated previously) 
on the October 21, 1996 and 1999 VA orthopedic examinations.  
The evidence shows a lack of neurological findings 
appropriate to site of a diseased disc or discs.  The 
examiner stated in his 1999 report that he did not see any 
evidence of nerve root irritation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With respect to evidence of functional limitation, which has 
been discussed at least in terms of painful motion above, the 
Board is persuaded that the evidence contains a thorough 
analysis of the impact of the veteran's disability on his 
ability to function.  The VA examiner ultimately decided that 
there was some evidence of painful motion, but there was no 
evidence of weakness, incoordination or fatigability.  None 
of the test results suggests weakness, incoordination or 
fatigability and the examiner has stated that there was no 
such functional limitation.  The examiner did consider the 
veteran's report of periodic flare-ups and his treatment 
including medications, rest, and use of a back brace.  

Again, as stated above, no pain on motion was noted at the 
October 1996 VA examination but the examiner stated in 1999 
that the veteran did have pain on motion.  There was no 
evidence of spasm, and no definite atrophy or skin changes 
indicative of disuse or the like, which would tend to 
corroborate pain.  Accordingly, assignment of an increased 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45.  

In summary, the only diagnostic criteria pertaining to the 
back potentially at issue based on the evidentiary record are 
those in Diagnostic Codes 5292 (restriction of lumbar 
motion), 5293 (intervertebral disc syndrome) and 5295 
(lumbosacral strain).  The facts of record do not support 
evaluations higher than assigned under any of those 
diagnostic criteria.  The evidence preponderates against the 
veteran's claim.  The evidence is not in relative equipoise 
and does not weigh in favor of the claim.  Therefore the 
benefit of the doubt rule is not applicable and his claim is 
denied.  38 C.F.R. §§ 3.102, 4.3; Gilbert supra.  

Separate evaluations are not available.  As noted by the VA 
General Counsel, Diagnostic Code 5293 contemplates spinal 
motion.  Therefore there would be a pyramiding violation 
under 38 C.F.R. § 4.14 to assign multiple ratings for 
limitation of motion and intervertebral disc syndrome.  
Likewise it is clear that the criteria for lumbosacral strain 
overlap with the criteria under Diagnostic Codes 5292 and 
5293 because they likewise are based on limitation of 
lumbosacral motion.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria referable to assignment of 
extraschedular evaluations, it did not actually specifically 
discuss the provisions in light of his claim.  Nonetheless, 
it is clear that the RO considered these criteria and 
determined that assignment of an extraschedular evaluation 
was not warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  

The veteran stated that he was still working.  Although he 
used a back brace when working according to his statements 
there was no indication that there was marked interference 
with his ability to attend work or conduct his job tasks as a 
result.  He has stated that periodically his back would go 
out and he would be bedridden for a period of time.  However, 
he did not state how often this would happen or elucidate on 
the consequences of bouts of symptoms on his ability to work.  
He has submitted no employment or wage records or the like.  
Despite these alleged bouts of debilitating symptoms he has 
appears to be obtaining relief from occasional symptoms with 
only rest, soaks, and over the counter pain medication and 
salves.  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his back disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent from 
March 15, 1995 to October 20, 1996 and in excess of 20 
percent on and after October 21, 1996 for lumbosacral strain 
with degenerative disc disease is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

